Citation Nr: 1129709	
Decision Date: 08/11/11    Archive Date: 08/23/11

DOCKET NO.  08-38 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a compression fracture of the L1 vertebral body, claimed as a back condition.

5.  Entitlement to service connection for a bilateral knee disability.

6.  Entitlement to service connection for an eye disability.

7.  Entitlement to service connection for prostate cancer.

8.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1941 to December 1945.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the New York, New York Regional office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claims for service connection for hearing loss, tinnitus, PTSD, a compression fracture of the L1 vertebral body, a bilateral knee condition, an eye condition, prostate cancer and hypertension.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran does not have bilateral hearing loss as defined by VA regulations.

2.  The Veteran does not have tinnitus. 

3.  The Veteran does not have a bilateral knee disability.

4.  The Veteran does not have hypertension as defined by VA regulations.

5.  There is no nexus between the Veteran's lumbar spine disability and service.

6.  There is no nexus between the Veteran's prostate disability and service.

7.  There is no nexus between the Veteran's eye disability and service.

8.  The Veteran has current PTSD as the result of fear of hostile military action consistent with the circumstances of his service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  The criteria for entitlement to service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

4.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.104, Diagnostic Code (DC) 7101.

5.  The criteria for entitlement to service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

6.  The criteria for entitlement to service connection for a prostate disability have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.

7.  The criteria for entitlement to service connection for an eye disability have not been met.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.

8.  The criteria for service connection for PTSD are met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304(f) (2010); 75 Fed. Reg. 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's decision granting service connection for PTSD, further assistance is unnecessary to aid the veteran in substantiating that claim.  

With regard to the remaining claims, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1); 73 Fed. Reg. 23, 353 (Apr. 30, 2008).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with VCAA notice with regard to his claims for service connection for hearing loss, tinnitus, a back condition, a bilateral knee condition, an eye condition, prostate cancer and hypertension in a December 2006 letter.  This letter informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance VA could provide in obtaining evidence.  This letter provided proper preadjudication notice in accordance with Pelegrini.

The Veteran has substantiated his status as a veteran.  The remaining elements of proper Dingess notice were provided in the preadjudication December 2006 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of his claims.  Portions of the Veteran's service treatment and service personnel records as well as his VA treatment records have been obtained.  The Veteran has not identified any other private treatment providers.  A March 2007 Personnel Information Exchange System (PIES) response indicates that the Veteran's service records were fire related and that copies of the Veteran's service treatment records were provided as the originals were moldy and/or brittle.  A December 2010 response from the Social Security Administration (SSA) indicates that the Veteran was not receiving disability payments.

The Veteran has not been afforded VA examinations with regard to the instant claims but such examinations are not required.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.

The Veteran has not reported a continuity of symptomology nor does the clinical evidence suggest such a continuity.  Indeed, the Veteran and his representative have not provided any specific argument as to why service connection should be granted for the claimed conditions.  In addition, the evidence is negative for findings or complaints of current hearing loss, tinnitus, or a bilateral knee disability.

As neither the Veteran nor his representative has indicated that there is any outstanding pertinent information to be obtained, VA may proceed with the consideration of his claims.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Certain chronic disabilities such as arthritis, organic diseases of the nervous system and cardiovascular renal disease are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service. This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

For injuries that are alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof to determine service connection. VA regulations provide that in the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service, both of which generally require competent medical evidence.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

Hypertension for VA purposes means that the diastolic blood pressure is predominantly 90 or more or systolic blood pressure is predominantly 160 or more. Hypertension must be confirmed by readings taken two or more times on three different days.  38 C.F.R. § 4.104, DC 7101, Note (1).

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides that service connection for impaired hearing shall not be established when hearing status meets pure tone and speech recognition criteria.  Hearing loss status will be considered a disability for the purposes of service connection when the auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Hearing Loss, Tinnitus and Bilateral Knee

A January 1941 service entrance examination and a December 1945 service discharge examination were negative for any relevant abnormalities.  Hearing was measured to be 15/15 bilaterally to whispered voice at discharge.  The remaining available service treatment records are negative for any reports related to hearing loss, tinnitus or a knee disability.

A February 1991 VA examination noted that the Veteran had no specific complaints.  No hearing loss was found on physical examination.  The musculoskeletal system was normal.  Following this examination, no significant systemic condition was found.

A September 1997 VA dermatology examination was negative for any complaints findings or diagnoses related to any hearing loss, tinnitus or knee disability.

A September 1997 VA general medicine examination reflects the Veteran's reports that he had no significant medical history, except for gout in his feet for the past two years, and that he had had "no prior medical check-up."  A history of injury or surgery was denied.  Physical examination found his hearing to be normal and range of motion in the extremities to be normal.  No findings or diagnoses related to hearing loss, tinnitus or a bilateral knee disability were made.

The evidence in the record does, including the clinical evidence, not establish that the Veteran currently suffers from tinnitus or a bilateral knee disability.  In addition, the record does not establish that the Veteran suffers from hearing loss as defined by VA regulations.  See 38 C.F.R. § 3.385.  The Court has held that "Congress specifically limits entitlement for service connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  As current tinnitus, bilateral hearing loss and a bilateral knee disability has not been established in the record, the Veteran's claims for service connection cannot be granted.

Arthritis and organic diseases of the nervous system (to possibly include sensorineural hearing loss) are considered chronic diseases under the provisions of 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  As such, if manifested to a compensable degree within one year of service, service connection will be presumed.  If the disease is manifested in service and at any time thereafter, service connection will also be conceded.  38 C.F.R. § 3.303(b).  In this case there is no evidence that arthritis or organic diseases of the nervous system manifested to a compensable degree within one year of the Veteran's service discharge.

As the record is negative for reports of tinnitus, bilateral hearing loss or a knee disability; the evidence is against the grant of service connection for these claimed disabilities.  The claims must be denied.

Hypertension

A January 1941 service entrance examination and a December 1945 service discharge examination were negative for any relevant abnormalities.  Blood pressure was measured to be 112/72 at service discharge.  The remaining available service treatment records were negative for any complaints, treatments or diagnoses related to hypertension.

The Veteran's blood pressure was measured to be 144/78 in February 1991, 150/86 in September 1997, 130/70 in March 2006, 125/55 in May 2006, 125/90 in June 2006, 132/75 in September 2006, 126/75 in December 2006, 127/61 in March 2008, 127/61 in September 2008 and 131/68 in March 2010.

A February 2010 statement from H. C., the Veteran's treating VA physician, indicates that the Veteran suffered from Stage III chronic kidney disease which was likely due to long-standing hypertension.

Hypertension for VA purposes means that the diastolic blood pressure is predominantly 90 or more or systolic blood pressure is predominantly 160 or more.  See 38 C.F.R. § 4.104, DC 7101, Note (1).  The Veteran's blood pressure readings documented in the evidentiary record do not satisfy this requirement.  The February 2010 letter from the Veteran's treating physician containing a diagnosis of hypertension cannot fulfill this requirement, as the statute specifically requires blood pressure readings.  In the absence of a current disability, service connection is precluded.  See Brammer, supra; see also Rabideau, supra.

Even if the diagnoses of hypertension were deemed to show a current disability, service connection would still be precluded, because there is no evidence that the disability is in any way related to service.  Hypertension was not reported in service, the Veteran has not reported hypertension in service and there is no evidence otherwise linking the current diagnoses to service.

Cardiovascular renal disease, including hypertension, is considered a chronic disease under the provisions of 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  As such, if manifested to a compensable degree within one year of service, service connection will be presumed.  If the disease is manifested in service and at any time thereafter, service connection will also be conceded.  38 C.F.R. § 3.303(b).  In this case there is no evidence that hypertension manifested to a compensable degree within one year of the Veteran's service discharge.

As the record is negative for competent evidence of hypertension, service connection cannot be granted and the claim must be denied.

Back

A January 1941 service entrance examination and a December 1945 service discharge examination were negative for any relevant abnormalities.  The remaining available service treatment records were negative for any complaints, treatments or diagnoses related to a back disability.

VA examinations conducted in February 1991 and September 1997, were negative for any findings, complaints or diagnoses related to a back disability. 

In a December 2006 VA treatment note, the Veteran denied back pain.

A December 2006 Physician's Questionnaire, which was prepared by the Veteran's representative and completed by Dr. C. C., noted that the Veteran had been diagnosed with a compression fracture secondary to a fall.  In the examiner's medical opinion, it was not more likely than not that this condition may be related to the Veteran's service.

A March 2008 VA Dual-emission X-ray absorptiometry (DEXA) found the SBMD in the lumbar spine was relatively high and noted that it may be partly due to sclerosis from degenerative changes.  An assessment of osteoporosis was made.

A May 2010 VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance contained a diagnosis of osteoporosis.

The Veteran has a current disability as he has been diagnosed, during the course of this appeal, as having lumbar spine disabilities; including a compression fracture.  In order for his current lumbar spine disability to be recognized as service connected, the competent evidence must establish a link between this condition and an in-service injury or disease or that arthritis manifested within one year of service discharge.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.  

No such evidence has been received.  The Veteran's December 1945 service discharge examination was negative for any relevant abnormalities.  The clinical evidence is negative for a lumbar spine disability until December 2006, more than 60 years after his service discharge.  In addition, this compression fracture was attributed to a fall which was not was not reported to have occurred during service.  The Veteran has not reported a fall or any back symptoms or injuries during service.  The Veteran has not alleged a continuity of symptomology and the clinical evidence does not establish such a continuity.  No other competent medical evidence has been submitted suggesting a nexus between the current lumbar spine disability and service.

Arthritis is considered a chronic disease under the provisions of 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  There is no evidence; however, that arthritis was present in service or manifested to a compensable degree within one year of the Veteran's service discharge.  

As the evidence is against finding a nexus between the current lumbar spine disability and service, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.

Prostate 

The January 1941 service entrance examination and a December 1945 service discharge examination were negative for any relevant abnormalities.  The remaining available service treatment records were negative for any complaints, treatments or diagnoses related to a prostate disease or disability.

VA examinations conducted in February 1991 and September 1997, were negative for any findings, complaints or diagnoses related to a prostate disease or disability. 

A June 2006 VA treatment note indicates that the Veteran had been receiving primary hormonal treatment for localized prostate cancer.

A September 2006 VA treatment note indicates that the Veteran was undergoing androgen ablation therapy for prostate cancer.  An assessment of a history of prostate cancer was made.

A December 2006 Physician's Questionnaire, which was prepared by the Veteran's representative and completed by Dr. C.T., indicates that he had been diagnosed with prostate cancer.  In the physician's medical opinion, it was not more likely than not that this condition might be related to service.

A September 2008 VA treatment note contained an impression of prostate cancer in good control.

The Veteran has a current disability as he has been found to have prostate cancer during the course of this appeal.  In order for the current prostate cancer to be recognized as service connected, the competent evidence of record must establish a link between this condition and an in-service injury or disease.  38 U.S.C.A. § 1110; Shedden and Hickson, supra.  

No such evidence has been received.  The Veteran's December 1945 service discharge examination was negative for any relevant abnormalities.  The clinical evidence is negative for prostate until December 2006, more than 60 years after his service discharge.  The Veteran has not alleged a continuity of symptomology and the clinical evidence does not establish such continuity.  No other competent evidence has been submitted suggesting a nexus between the current prostate cancer and service.  

As the evidence is against finding a nexus between the current prostate disease and service, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.

Eye

A January 1941 service entrance examination and a December 1945 service discharge examination were negative for any relevant abnormalities.  The remaining available service treatment records were negative for any complaints, treatments or diagnoses related to an eye disability.

VA examinations conducted in February 1991 and September 1997, were negative for any findings, complaints or diagnoses related to any eye disability. 

A December 2001 VA ophthalmology treatment note reflects the Veteran's reports that he was unable see out of his right eye.  These symptoms began one month ago and appeared gradually.

In a May 2006 VA treatment note, an assessment of suspected glaucoma was made.

A December 2006 VA treatment note contained impressions of monocular PT, bilateral pseudophakia and status-post right eye retinal detachment now with no light perception and corneal decomposition.

A September 2008 VA treatment note indicates that the Veteran became blind in the right eye after an unsuccessful cataract repair.

In a January 2010 VA treatment note, an assessment of dry age-related macular degeneration (ARMD) was made.

A May 2010 VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance contained a diagnosis of right eye blindness.

The Veteran has a current disability as he has been diagnosed as having right eye blindness and ARMD, during the course of this appeal.  In order for his current eye disability to be recognized as service connected, the competent medical evidence of record must establish a link between this condition and an in-service injury or disease.  38 U.S.C.A. § 1110; Shedden and Hickson, supra.  

No such evidence has been received.  The Veteran's December 1945 service discharge examination was negative for any relevant abnormalities.  The clinical evidence is negative for an eye disability until December 2001, more than 55 years after his service discharge.  A September 2008 VA provider generally attributed the Veteran's right eye blindness to unsuccessful cataract surgery. The Veteran has not alleged a continuity of symptomology and the clinical evidence does not establish such a continuity.  No other evidence has been submitted suggesting a nexus between the current eye disability and service.  

As the evidence is against finding a nexus between the current eye disability and service, reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.

PTSD

Service connection for posttraumatic stress disorder requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  75 Fed. Reg. 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).

The Veteran served in the European Theater of Operations during World War II.  He was a light vehicle driver and participated in the campaigns in Northern France and the Rhineland.  He has reported various combat related stressors.  

While the Veteran did not receive combat decorations, a determination that a veteran engaged in combat with the enemy may be supported by any evidence which is probative of that fact, and there is no specific limitation of the type or form of evidence that may be used to support such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted to support a claim that a veteran engaged in combat may include the veteran's own statements and an "almost unlimited" variety of other types of evidence.  Gaines v. West, 11 Vet. App. 353, 359 (1998). 

The Veteran's reported stressors are consistent with the circumstances of his service in a combat theater.  In a report of treatment dated in May 2007, a VA psychiatrist reported that the Veteran was in combat; that he reported flashbacks, nightmares, and intrusive thoughts; and that the diagnosis was PTSD.  In March 2008, the same psychiatrist reported the Veteran's participation in World War II, and the current diagnosis of PTSD.

Read liberally, the psychiatrist's reports show a current diagnosis of PTSD attributed to the Veteran's participation in combat during World War II.  The psychiatrist's reports satisfy the requirements for service connection for PTSD under 38 C.F.R. § 3.304(f)(2) and 38 C.F.R. § 3.304(f)(3).  Accordingly, service connection for PTSD is granted.









							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a prostate disability is denied.

Entitlement to service connection for an eye disability is denied.

Entitlement to service connection for an acquired psychiatric disorder, namely PTSD, is granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


